Citation Nr: 1512869	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.  

2.  Entitlement to a rating in excess of 10 percent for chronic rhinitis.

3.  Entitlement to a separate compensable rating for bruxism.

4.  Entitlement to an effective date earlier than May 24, 2011, for the assignment of a 20 percent rating for service-connected gastritis.  


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1989 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, December 2011, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in November 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to increased ratings for a psychiatric disability and chronic rhinitis and entitlement to a separate compensable rating for bruxism are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the issue of entitlement to an effective date earlier than May 24, 2011, for the assignment of a 20 percent rating for service-connected gastritis, the Veteran withdrew his appeal on the record at his November 2014 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than May 24, 2011, for the assignment of a 20 percent rating for service-connected gastritis have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with effective date of the 20 percent rating assigned for service-connected gastritis in the December 2011 rating decision.  In April 2013, the Veteran perfected an appeal of that issue.  

At his November 2014 Board hearing, the Veteran withdrew his appeal of entitlement to an effective date earlier than May 24, 2011, for the assignment of a 20 percent rating for service-connected gastritis.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal of that issue.  Therefore, the appeal of that issue must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

The appeal of entitlement to an effective date earlier than May 24, 2011, for the assignment of a 20 percent rating for service-connected gastritis is dismissed.  



REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With respect to the claim of entitlement to an increased rating for his service-connected psychiatric disability, the Board notes that at his November 2014 Board hearing and in a November 2014 statement, the Veteran indicated that the symptoms of his service-connected psychiatric disability had increased in severity, reporting increased difficulty with motivation, impulse control, and his ability to maintain social and occupational relationships.  Further, the Veteran indicated that he had frequent panic attacks and that he had begun to experience increased memory impairment.  A review of the record shows that the Veteran was last afforded a VA examination for his psychiatric disability in October 2012.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected psychiatric disability.  

With regard to the Veteran's claim of entitlement to an increased rating for chronic rhinitis, the Board notes that the Veteran submitted a statement in October 2014 that constitutes a timely notice of disagreement with denial of a rating in excess of 10 percent for chronic rhinitis in a December 2013 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to a separate compensable rating for bruxism, the Board notes that the Veteran is considered to be service-connected for bruxism, as it has been contemplated by the rating assigned for his service-connected psychiatric disability.  However, the Veteran has asserted that his bruxism is severe enough to warrant a separate compensable rating.  A review of the record shows that the Veteran was afforded a VA dental examination in October 2012, in which it was noted that the Veteran had significant deterioration of his teeth.  However, that VA examination report is not adequate as it lacks the appropriate detail required for rating purposes.  Rather, it appears that the examiner at that time was more concerned with the question of service-connection and not the issue of the current level of severity of all impairment resulting from the Veteran's bruxism.  The Board also acknowledges that the Veteran has submitted some records pertaining to private treatment for his bruxism.  However, there is not sufficient evidence of record upon which to determine whether a separate compensable rating for bruxism is warranted.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his bruxism, to include tooth decay.   

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for chronic rhinitis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

4.  Also, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his bruxism.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to specifically include the extent of any tooth decay or bone loss.

5.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


